        Case 1:19-cv-11265-AT-RWL Document 35 Filed 04/07/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X                  4/7/2021
CURTIS MCDANIEL,                                               :
                                                               :   19-CV-11265 (AT) (RWL)
                                    Plaintiff,                 :
                                                               :   ORDER
                  - against -                                  :
                                                               :
THE PEOPLE OF THE CITY OF NEW YORK, :
et al.,                                                        :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        The Court is in receipt of Plaintiff’s most recent letter concerning the Court’s order

for Plaintiff to file a Third Amended Complaint. Plaintiff acknowledges that the Court’s

orders are “now” clear. Accordingly, the requirement to file by April 30, 2021, a Third

Amended Complaint in compliance with this Court's order of March 24, 2021, remains in

place. Failure to timely comply with this and previous orders may result in dismissal of

Plaintiff’s claims.

                                                     SO ORDERED.



                                                     _______________________________
                                                     ROBERT W. LEHRBURGER
                                                     UNITED STATES MAGISTRATE JUDGE

Dated: April 7, 2021
       New York, New York

Copies transmitted this date to all counsel of record. The Clerk’s Office is directed to mail
a copy of this Order to Plaintiff pro se and note service on the docket:

        Curtis McDaniel
        20-A-0242
        Bare Hill Correctional Facility



                                                        1
Case 1:19-cv-11265-AT-RWL Document 35 Filed 04/07/21 Page 2 of 2




181 Brand Rd.
Malone, NY 12953




                               2
